DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 1/18/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Broadly, applicant alleges that groups V (claims 24 and 38-40) and group VI (claims 27 and 34-36) are not properly restricted from each other in the restriction requirement of 1/18/2022 and should be examined together. Applicant is well within his rights to request such reconsideration following the issuance of a restriction requirement by the Office. However, when responding to such a requirement, applicant is required to make a provisional election of one election of one invention for prosecution in the event the requirement becomes final. See 37 CFR 1.143 and MPEP § 818.01(b). In this case, applicant attempts to elect the inventions of both group V and group IV in the response of 3/18/2022. On page 1, in contrast to the requirement of 1/18/2022, applicant states that group VI includes both claims 24 and 27, and on page 10, applicant states that claims 24 and 38-40 are not listed as withdrawn due to applicant’s belief that these claims should be examined along with claims 27 and 34-36. 
This is prohibited by the language of 37 CFR 1.143 which requires the election of ONE invention for prosecution (emphasis added). Furthermore, part of making an election is changing the status identifiers of the non-elected claims to “withdrawn.” See MPEP § 714 II C. (A).
Applicant is required to correct two related issues in order to present a fully responsive and compliant response to the Office action of 1/18/2022. First, applicant must clarify whether group V or group VI is elected, since it is unclear whether applicant’s statement on page 1 of the response of 3/18/2022 indicates that applicant intends to elect both groups V and VI. Second, the status identifiers of whichever of groups V or VI that applicant does not elect must be listed as either “Withdrawn” or “Withdrawn – new.” See MPEP § 714 II C. (E).
None of these changes waive any of applicant’s rights to traverse the requirement of 1/18/2022 and argue that groups V and VI should be examined together. Any such arguments will be fully considered upon entry of a fully responsive and compliant amendment, and if found persuasive, all claims within groups V and VI will be examined notwithstanding that some will have the status identifier “Withdrawn” as part of applicant’s complete election of a single group as required by 37 CFR 1.143.

The Examiner also comments on applicant’s payment of an extension of time fee on 4/8/2022. The notice of noncompliant amendment of 3/28/2022 specifically stated “Applicant is given two months from the mail date of this notice to supply the correction, if the non-compliant amendment is one of the following: a preliminary amendment, a non-final amendment (including a submission for a request for continued examination (RCE) under 37 CFR 1.114), a supplemental amendment filed within a suspension period under 37 CFR 1.103(a) or (c), and an amendment filed in response to a Quayle action. This sentence provides applicant with a two month period during which a response may be filed without fee, notwithstanding that the reply period set in the Office action 1/18/2022 may have already expired. The Examiner cannot comment on whether a refund may be available to applicant under the procedure set forth in MPEP § 607.02.
Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747